Citation Nr: 0827826	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-03 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned a 
temporary total disability rating based upon convalescence 
following right knee surgery, effective from June 30, 2003, 
to July 31, 2003.  As of August 1, 2003, a 20 percent rating 
was assigned.


FINDING OF FACT

Since August 1, 2003, the veteran's right knee disability has 
been manifested by subjective complaints of pain, numbness, 
instability, giving way, stiffness, weakness, fatigability, 
and swelling, and objective findings of painful postoperative 
scars, extension to 0 degrees, flexion limited at most to 80 
degrees, tenderness to palpation, and no more than moderate 
instability.  There is no clinical evidence of ankylosis, 
dislocation, or locking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee instability have not been met since August 1, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2007).

2.  The criteria for a separate 10 percent evaluation for 
limitation of flexion of the right knee have been met since 
August 1, 2003.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 3.159, § 4.71a, DC 5260 (2007).

3.  The criteria for a separate 10 percent evaluation for 
painful postoperative scars of the right knee have been met 
since August 1, 2003.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 3.159, § 4.118, DC 7804 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Under circumstances where VCAA notice was provided to the 
veteran subsequent to the initial unfavorable decision, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied prior to 
the initial unfavorable decision by way of a September 2003 
letter that informed the appellant of what evidence was 
required to substantiate the claim, and of the appellant's 
and VA's respective duties for obtaining evidence.  Another 
letter was sent to the veteran in May 2008, subsequent to 
initial unfavorable decision.  After such notice, the veteran 
was given an opportunity to submit more evidence.  The 
veteran, however, did not respond.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating.  
Any questions as to the appropriate effective date to be 
assigned are moot, as the claim is denied.

The VCAA letters sent to the veteran provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, Social Security determinations, and any other 
evidence showing an increase in the disability or the impact 
of the disability on employment.  Vazquez-Flores, 22 Vet. 
App. at 43 (2008). 

The Board acknowledges that the VCAA letters discussed above 
do not meet all of the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

The veteran's claim for an increased rating has been 
evaluated under Diagnostic Codes that provide for a higher 
rating upon evidence of a noticeable worsening or increase in 
severity of the disability.  Vazquez-Flores, 22 Vet. App. at 
43.  The veteran was provided with applicable rating criteria 
in a statement of the case dated in December 2004, and in a 
supplemental statement of the case dated in November 2007.  
He has been provided two VA examinations undertaken 
specifically to determine the current severity of his 
symptoms.  Based on the various exchanges between the veteran 
and VA with regard to his claim for an increased rating, the 
veteran is reasonably expected to understand the types of 
evidence that would support his claim for a higher rating.  

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims file 
the veteran's private and VA treatment records and afforded 
him VA examinations.  The Board finds these actions have 
satisfied VA's duty to assist the veteran and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).
With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right knee disability has been rated 20 percent 
disabling under DC 5257 since January 1995.  38 C.F.R. § 
4.71a, DC 5257 pertains to subluxation or lateral 
instability.  Diagnostic Codes 5260, which contemplates 
limitation of flexion of the leg, and 5261, which 
contemplates limitation of extension of the leg, are also 
applicable in this instance.  38 C.F.R. § 4.71a, DCs 5260, 
5261.  Finally, because the veteran sustained a right lateral 
tibial plateau fracture as a result of his right knee 
disability, 5262 (impairment of the tibia and fibula) is also 
applicable.  38 C.F.R. § 4.71a, DC 5262.

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), and 5263 
(genu recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  Specifically, no treatment record, or any 
report of VA examination demonstrates any objective finding 
ankylosis of the right knee.  On X-ray examination in October 
2003 and September 2007, the veteran was found to have status 
post surgical changes consistent with anterior cruciate 
ligament repair, but no evidence of arthritis.  

Further, while the veteran has undergone surgery for repair 
of an anterior cruciate ligament tear, DC 5259 (symptomatic 
removal of semilunar cartilage) cannot serve as a basis for 
an increased rating because the veteran is already in receipt 
of a disability rating in excess of that provided for by DC 
5259.  Similarly, because the maximum rating provided by DC 
5258 (dislocation of semilunar cartilage), is 20 percent, and 
the veteran is already in receipt of a 20 percent disability 
rating for his right knee disability, DC 5258 also cannot 
serve as a basis for an increased rating in this case. 

In first addressing whether the veteran is entitled to a 
rating in excess of 20 percent for his right knee disability 
under the diagnostic criteria pertaining to instability, 
DC 5257 (other impairment of the knee) provides for a 20 
percent rating for knee impairment with moderate recurrent 
subluxation or lateral instability.  A maximum 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Treatment records dated from January 2003 to October 2003 
show that in January 2003, the veteran complained of burning 
pain in his right knee.  Physical examination revealed 
normal-appearing knees.  However, the right knee was tender 
to palpation in the joint space anterolaterally and 
anteromedially.  McMurray testing was positive.  In February 
2003, the veteran complained of increased right knee pain, 
accompanied by symptoms of swelling, clicking, and giving 
way.  Physical examination at that time revealed severe 
tenderness to palpation of the medial joint line and medial 
patellar facet, but no instability.  The impression was 
internal derangement of the right knee.  MRI of the right 
knee in June 2003 revealed a probable lateral tibial plateau 
fracture, joint effusion, and a right medial collateral 
ligament tear.  The veteran underwent chondroplasty of the 
medial tibial plateau, lateral femoral condyle with anterior 
cruciate ligament reconstruction in June 2003.  Records dated 
in September 2003 show that the veteran complained of pain 
and numbness postoperatively, but was found to have good 
stability of the ligaments.

On VA examination in October 2003, the veteran reported 
experiencing weakness, stiffness, occasional swelling, heat, 
fatigability, and lack of endurance in his right knee.  He 
denied experiencing redness, giving way of the right knee, or 
locking.  He stated that he always wore a brace on his right 
knee.  Physical examination revealed stable ligaments.

On VA examination in September 2007, the veteran reported 
continued severe dull and aching pain, with stiffness, 
popping, giving way, and minimal swelling of the right knee.  
He stated that he had to wear a knee brace at all times for 
stability.  He denied experiencing dislocation or locking of 
the right knee.  On examination, all ligaments were stable.  

Physical examination in every instance has revealed a stable 
anterior-posterior cruciate ligament.  Similarly, the medial 
and lateral collateral ligaments were found to be stable on 
each examination; however, the McMurray's test was positive 
on examination in January 2003.  In order to warrant a higher 
rating, "severe" instability must be shown.  Based upon the 
stability testing of the right knee ligaments in treatment 
records dated from January 2003 to October 2003, and on VA 
examinations in October 2003 and September 2007, which found 
instability only on a single test, the disability level of 
the right knee cannot be said to be more than moderate, 
consistent with a 20 percent rating.  Accordingly, the 
evidence does not support a rating in excess of 20 percent 
under this diagnostic code.

Next, Diagnostic Code 5262 provides for a 10 percent rating 
where there is malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent rating is warranted 
where there is moderate knee or ankle disability.  A 30 
percent rating is warranted where there is marked knee or 
ankle disability, and finally, a 40 percent evaluation is 
warranted where nonunion of the tibia and fibula is 
productive of loose motion requiring a knee brace.  38 C.F.R. 
§ 4.71a, DC 5262.

MRI examination in June 2003 revealed a probable fracture of 
the lateral tibial plateau.  X-ray examination in October 
2003 and September 2007 revealed an old lateral tibial 
plateau fracture with no radiographic residuals.  There was 
no evidence of malunion of the tibia and fibula.  Despite 
that the veteran contends that he must always wear a knee 
brace due to instability, because there is no objective 
evidence of malunion of the tibia and fibula, or residual 
impairment of the fracture, the Board finds that the 
veteran's right knee disability does not merit consideration 
as a marked disability under the criteria of  DC 5262.  
Accordingly, DC 5262 may not serve as a basis for an 
increased rating in this case.

Next, DC 5260 contemplates limitation of leg flexion.  Under 
DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from January 2003 to October 2003 
show that in January 2003, the veteran complained of right 
knee pain that increased with weight bearing.  Testing 
revealed pain-free flexion.  Downward pressure on the right 
patella, however, produced marked pain.  In February 2003, 
range of motion testing revealed extension to 0 degrees, and 
flexion to 120 degrees.  Records dated from March 2003 to 
September 2003 note complaints of right knee pain, but do not 
include specific measurements as to the range of motion of 
the veteran's right knee.

On VA examination in October 2003, the veteran had extension 
of the right knee to 0 degrees, with pain, and flexion to 81 
degrees, with pain.  He was able to walk approximately 60 
feet and then return.  Upon walking approximately 100 feet, 
he was noted to have some fatigue of the right leg, and his 
limping became more pronounced.  This fatigue, however, did 
not result in decreased range of motion of the right knee.  

On VA examination in September 2007, the veteran had 
extension to 0 degrees, with pain at 0 degrees.  He had 
flexion of the right knee to 80 degrees, with pain beginning 
at 40 degrees.  There was no additional limitation of motion 
due to repetitive use.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable evaluation and a higher evaluation 
is not warranted under DC 5261.  Similarly, the evidence does 
not support a higher rating under DC 5260.  The flexion of 
the veteran's right knee would have to be limited to 15 
degrees in order to warrant an increased rating of 30 
percent.  Flexion to 80 degrees, as demonstrated on the 
October 2003 and September 2007 VA examinations does not 
warrant a rating higher than 20 percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

However, painful motion is sufficient limitation of motion to 
warrant at least the minimum rating for limitation of motion 
of the joint.  38 C.F.R. § 4.59.  Because on VA examination 
the veteran had painful flexion at 40 degrees, the Board 
finds that in addition to the 20 percent rating for moderate 
instability, he is entitled to a separate 10 percent rating, 
the minimum rating for limitation of flexion, for painful 
limitation of flexion under the provisions of 38 C.F.R. 
§ 4.59; see 38 C.F.R. § 4.71a, DC 5260.  Additionally, 
because the veteran is competent to report experiencing pain 
with flexion, as the perception of pain comes to him through 
his senses, and he has reported experiencing such pain since 
the time he filed his claim for an increased rating, the 
Board finds that he is entitled to a separate 10 percent 
rating for painful limitation of flexion effective August 1, 
2003.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In evaluating whether the veteran is entitled to greater than 
a 20 percent rating for moderate instability, and greater 
than a 10 percent rating for limitation of flexion, the Board 
finds that the veteran is not entitled to ratings higher than 
these due to functional impairment as a result of pain on 
repetitive use.  On VA examination in October 2003 and 
September 2007, the examiners stated that the veteran's range 
of motion was not limited by pain, fatigue, weakness, or lack 
of endurance, with repetitive movement.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).

Finally, in addressing the veteran's contentions regarding 
entitlement to an increased rating based upon numbness or 
impaired sensation on the outside of his knee, on VA 
examination in October 2003 and September 2007, the veteran 
was observed to have post-surgical scars on the lateral and 
superior aspects of his right knee.  As the veteran's 
neurovascular examination has remained intact, the Board 
finds that the veteran's complaints of numbness and impaired 
sensation on the outside of his right knee are analogous to 
complaints of tender or painful scars.  The veteran is 
competent to report symptoms of pain and numbness because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  For this reason, the Board finds 
that the veteran is entitled to a separate 10 percent rating 
for painful scars, under the provisions of 38 C.F.R. § 4.118, 
DC 7804.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for veteran's 
right knee disability, but, as discussed above, findings 
supporting ratings in excess of 20 percent for instability, 
10 percent for limitation of flexion, and 10 percent for 
tender scars have not been documented.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

In sum, the weight of the credible evidence demonstrates that 
since August 1, 2003, the veteran's right knee disability has 
not warranted more than the current 20 percent rating for 
instability.  However, since August 1, 2003, the veteran's 
right knee disability has warranted separate 10 percent 
ratings, but not more, for limitation of flexion, and painful 
scars.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The benefit of the doubt 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

A rating in excess of 20 percent for instability and 
subluxation of the right knee is denied.

A separate 10 percent rating for painful limitation of 
flexion of the right knee is allowed, subject to the 
regulations governing the award of monetary benefits.

A separate 10 percent rating for painful postoperative scars 
of the right knee is allowed, subject to the regulations 
governing the award of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


